Opinion by
Mb. Justice Williams,
The appellant in this case is not a manufacturing but a mining company. It rests its appeal on the constitutionality of the act of 1889, and particularly on its classification of the capital stocks of corporations as a distinct class of investments for purposes of taxation. This question was raised in Commonwealth v. National Oil Company, Limited [the preceding case], heard and disposed of at the present term.
In that case we distinctly declined to reopen it. It is well settled by a line of cases. We recognize the difficulty complained of, the want of exact uniformity in the distribution of the burdens of taxation, but substantial uniformity is all that is required by the constitution or attainable in practice. This is reached by the acts of 1885 and 1889.
The assignments of error are not sustained and the judgment is affirmed.